Citation Nr: 0112773	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  97-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for radiation enteritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from January 1952 to January 
1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1996 RO rating decision that denied service 
connection for a GI (gastrointestinal) disorder.  In 
September 1999, the Board remanded the case to the RO for 
additional development.


FINDING OF FACT

The veteran's GI disability, currently diagnosed as radiation 
enteritis, was not present in service or for many years 
later, and is not related to an incident of service, 
including exposure to ionizing radiation, or to a service-
connected disability.


CONCLUSION OF LAW

The disability diagnosed as radiation enteritis was not 
incurred in or aggravated by active service; may not be 
presumed to have been incurred in active service; and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from January 1952 to January 
1955.

Service medical records are negative for a GI disorder.  
These are discussed in greater detail below.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1970's, 
1980's, and 1990's.  The more salient medical reports with 
regard to his claim for service connection for radiation 
enteritis are discussed below.

A private medical report shows that the veteran underwent 
appendectomy in November 1973.  The diagnoses were acute 
appendicitis and resection of Meckel's diverticulum.

VA examined the veteran in March 1978 in connection with a 
claim he filed that year, alleging skin cancer as a result of 
his participation in a nuclear test.  He did not mention any 
acute or chronic gastrointestinal problem at that time, and 
his digestive system was reportedly normal on examination.  
The pertinent history was recorded as follows:

The veteran states he was exposed to a 
nuclear blast in Nevada in the spring of 
1953 at which time, he was a volunteer to 
be exposed.  He states that he was in a 
trench, dressed in his ordinary uniform 
and did not wear a radiation film badge.  
He states that he felt no ill effects 
from the blast either then or later.

A private medical report dated in June 1986 from H. H. 
Newman, Jr., M.D., notes the veteran's history of hepatitis 
in 1962 and of working at a nuclear test site in 1952.  It 
was noted that he had had a duodenal ulcer in 1978 and that 
his "very difficult medical illness" began in 1979 with 
pancreatitis, following an appendectomy.  The veteran's 
disabilities in 1986 included chronic, recurrent 
pancreatitis; functional depression; osteoarthritis; and 
diverticulosis.

Records dated between November 1986 and November 1987 were 
received from R. M. Kerr, M.D., a gastroenterologist.  Dr. 
Kerr had last seen the veteran in 1982 at which time he had a 
history of recurrent pancreatitis due to cholelithiasis.  His 
gallbladder was removed in 1984.  He had done reasonably well 
since then until July 1986 when he began to experience 
cramping followed by explosive bowel movements.  Numerous 
tests were accomplished and the diagnosis was Crohn's 
disease.  The veteran related that he had observed a nuclear 
explosion in 1951.  A day or so later, he said, everyone was 
on their way to Korea and suffered nausea and diarrhea.  He 
subsequently noted some hair loss and skin lesions.  Another 
report from Dr. Kerr, dated in May 1994, gives this opinion:

From the patient's description of his 
symptoms on the way to Korea, it 
certainly sounds like he had radiation 
injury.  Chronic gastrointestinal 
symptoms following radiation exposure can 
develop early (within a few months) or 
many years after exposure (10-30 years).  
The symptoms and radiographic features 
may be identical to those described with 
Crohn's disease.  We have treated Mr. 
Reavis for presumed Crohn's disease.  
However, he has not required surgical 
intervention to date, which would be the 
only definitive way of determining the 
nature of the underlying bowel problem.

In view of his history of uncontrolled 
radiation exposure, I believe that it is 
reasonable and probable that this 
exposure caused his current 
gastrointestinal problem.

The veteran underwent a VA medical examination in June 1995.  
He gave a history of exposure to atomic bomb test radiation 
in Nevada in 1953 with no protective equipment.  He stated 
that he had a severe episode of vomiting 3 to 4 days later 
and was told that this was due to contaminated C rations.  
Approximately 30 days later, en route to Korea, he and other 
members of his unit had severe gastroenteritis.  He reported 
that, since that time, he had had intermittent attacks of 
abdominal pain for which an appendectomy was done in 1960 and 
a cholecystectomy in 1984.  The VA examiner stated

In view of the patient's history of 
uncontrolled radiation exposure and 
proximity to the atomic bomb tests 
central location with subsequent 
gastrointestinal symptoms, it is my 
opinion that it is reasonable and 
probable that this exposure is the cause 
of his current gastrointestinal problems.  
See the enclosed letter from [Dr. Kerr], 
who concurs with this opinion.

A handwritten addendum to the opinion, of the same date, 
indicates Dr. Kerr called to say he felt strongly that the 
veteran's present symptoms are secondary to the radiation 
exposure he described.

A copy of a newspaper clipping with the veteran's photograph 
and a veterans newsletter were received in 1995.  The April 
1953 newspaper clipping indicates the veteran was to 
participate in atomic testing.  The Atomic Veterans 
Newsletter describes, on p. 8, near-term and long-term 
effects of exposure to radiation, and how the digestive 
system may be damaged thereby.

A report from the Defense Nuclear Agency (DNA) dated in 
January 1996 reveals that the veteran participated in 
Operation UPSHOT-KNOTHOLE while in service and that a 
radiation dose assessment had been completed on him.  The 
total external dose listed was 4.7 rem gamma (upper bound of 
6.8 gamma); dose from neutron radiation was 0.000; and the 50 
year committed dose equivalent to the colon was less than 
0.15.  

In February 1996, the RO sent the veteran's claims folder to 
a representative of the VA Under Secretary for Benefits with 
a request for an opinion as to whether there was any 
relationship between the veteran's GI problems and his 
exposure to ionizing radiation in service.  The 
representative for the VA Under Secretary for Benefits sent 
the veteran's claims folder to a representative for the VA 
Under Secretary for Health and requested an opinion as to any 
relationship between the veteran's current GI disability and 
his exposure to radiation in service.  

An opinion was rendered by Susan H. Mather, M.D., M.P.H., 
Assistant Chief Medical Director for Public Health and 
Environmental Hazards.  This states, in part:

Acute radiation syndromes and damage to 
the gastroenterological system by 
ionizing radiation are examples of 
deterministic effects.  Deterministic 
effects are generally considered to have 
a threshold and for most healthy 
individuals the probability of causing 
harm will be close to zero at doses of 
less than 10 rem [citation omitted].

[] The threshold for acute radiation 
syndromes is a whole body dose of 50-100 
rads [citation omitted].  While a number 
of gastroenterological effects of 
radiation have been described, these 
ordinarily occur only after high doses of 
ionizing radiation, such as radiation 
therapy [citation omitted].  Moreover, we 
would not have expected the veteran's x-
ray abnormalities to have resolved if due 
to late effects of ionizing radiation 
exposure.

[] In light of the above and assuming 
that the DNA dose estimate is accurate, 
in our opinion it is unlikely that the 
veteran's gastroenterological symptoms 
and disorders can be attributed to 
exposure to ionizing radiation in 
service.

Based on this opinion, and following a review of the evidence 
in its entirety, the Director of the Compensation and Pension 
Service advised the RO in April 1996 that "it is our opinion 
that there is no reasonable possibility that the veteran's 
disability was the result of such exposure."

An article from the May 16, 1996, Charlotte Observer 
describes a new method of dealing with nuclear waste.  The 
article states, in pertinent part,

Without the steel jacket, each 4,000-
pound glass canister would emit about 6 
million millirems an hour of radiation.  
Exposure on the surface of the steel 
jacket will be about 5,000 millirems an 
hour.  A 10-second hug of an exposed 
canister would be fatal.

The veteran argues that if exposure to radiation at 5 rems 
(5,000 millirems) per hour for 10 seconds is fatal, it could 
at least have made him sick.  

Dr. Kerr referred samples of the veteran's peripheral blood 
for cytogenic analysis in August and September 1996.  These 
samples showed abnormally high chromosome breaks and other 
abnormalities.  Both analyses noted that increased levels of 
spontaneous chromosome breakage were often observed in 
subjects following exposure to a number of toxic agents, 
radiation, and viral infection; and that radiation-induced 
damage could be demonstrated years after the exposure.

A March 1997 letter from Dr. Kerr raises a number of 
questions about the DNA dose reconstruction, and notes 
significant differences between the veteran's recollections 
and the factual premises of the DNA report.  He states that 
the condition is not Crohn's disease, but radiation 
enteritis.  Regarding the cytogenic analyses, Dr. Kerr states 
that "to show such changes a large and damaging amount of 
radiation is required."  In summarizing, the doctor states 
his belief that the veteran is primarily suffering from 
radiation injury to the gut.  

In June 1997, the representative of the VA Under Secretary of 
Health notified the representative of the VA Under Secretary 
for Benefits that the veteran's records had again been 
reviewed.  With respect to the chromosome breaks, it was 
stated that these "may be found following exposure to other 
toxic agents besides radiation;" and that this finding was 
therefore not specific for radiation.  It was noted that 
"radiation enteritis occurs after exposures to very high 
doses of ionizing radiation such as from radiation therapy 
(e.g., thousands of rads [citations omitted])."  It was 
opined that based on the veteran's reported exposure to 
ionizing radiation in service it was unlikely that his 
gastroenterological problems were due to radiation enteritis 
or could be attributed to exposure to ionizing radiation in 
service.  In July 1997, the representative of the VA Under 
Secretary for Benefits advised the RO of this opinion.

In correspondence dated in June 1998, R. L. Witcofski, Ph.D., 
Professor of Radiology at Wake Forest University School of 
Medicine, North Carolina, noted the evidence in the veteran's 
case was reviewed and that there were obvious discrepancies 
between the reconstructed events in the scenario presented by 
the DNA and the events related by the veteran.  According to 
the veteran, he continued to advance on the day of the test 
(and did not return to the foxhole) until he reached a large 
crater filled with much sand turned to glass at ground zero.  
Based upon this and the reported intensities of fallout "as 
high as 50mr/hr", Professor Witcofski stated that the dose 
to the veteran could have been as high as 50 rem, much higher 
than the upper bound of 6.8 rem given by the DNA.

In a letter dated in June 1998, Dr. Kerr addressed the June 
1997 VA opinion.  He stated that further chromosome studies 
had been performed in February, and continued to show 
"stable chromosomal abnormalities."  He had discussed the 
tests with the Director of the Cytogenics Laboratory, who 
said that changes seen from toxic and viral insults were not 
likely to be permanent, and that, even after chemotherapy, he 
had not seen the type and degree of changes noted in the 
veteran.  Dr. Kerr said that he and the laboratory director 
agreed that the only reasonable explanation for these changes 
was that the veteran received a radiation dose very much 
higher than the estimate provided by the Defense Special 
Weapons Agency (DSWA) (new name for DNA in 1996; later, in 
1998, Defense Threat Reduction Agency (DTRA)).  The 
discrepancy could be explained in part, offered Dr. Kerr, by 
the veteran's movements after the blast-his unit had 
advanced to the area where the shot tower had stood, and he 
may have inhaled or swallowed dust, silt, and other 
radioactive debris, for which there was no estimate as to the 
resulting radiation exposure.  Dr. Kerr also cited the 
veteran's history of developing nausea, vomiting, and 
diarrhea several weeks after the exposure, on a troop ship to 
Korea.  These symptoms reportedly continued about 3 weeks, 
and then gradually abated over several months, during which 
the veteran lost about 20 pounds.  Dr. Kerr concluded:

I believe [the veteran] was exposed to a 
dangerous amount of radiation the late 
effects of which have resulted in 
radiation injury to his gastrointestinal 
system.  I believe that those in charge 
of the operation were negligent in not 
providing adequate documentation of his 
radiation exposure or any protection from 
its harmful effects.

In 1999, reports of studies of mortality of military 
participants in U.S. nuclear weapons tests, including 
Operation UPSHOT-KNOTHOLE, that had been conducted in the 
1990's were received.  These reports were included in the 
veteran's claims folder and the file was again sent to the 
representative for the VA Under Secretary for Benefits for 
review and opinion.

In July 2000, the representative of the VA Under Secretary 
for Health notified the representative of the VA Under 
Secretary for Benefits that the report of the professor of 
radiology at Wake Forest University was received and 
reviewed.  It was noted that this professor had opined that 
the veteran could have received a dose as high as 50 rem, 
much higher than the dose provided by the DNA.  It was stated 
that as noted in the previous opinion of June 1997 that 
radiation enteritis occurs after exposures to very high doses 
of ionizing radiation (e.g., thousands of rads) such as from 
radiation therapy (Mettler and Upton, Medical Effects of 
Ionizing Radiation, 2nd edition, 1995, page 247; Feldman et 
al., Sleisenger and Fordtran's Gastrointestinal and Liver 
Disease, 6th edition, 1998, page 1698).  It was noted that 
the case was discussed informally with the Chief, Radiation 
Oncology Service, at the Mountain Home VA Medical Center who 
stated that even a dose of 50 rem would be too low to cause 
radiation enteritis.  It was opined that, even if the veteran 
received a dose as high as 50 rem as estimated by the 
professor of radiology at Wake Forest University, it was 
unlikely that the veteran's gastroenterological problems 
could be attributed to radiation enteritis due to exposure to 
ionizing radiation in service.  In July 2000, the 
representative for the VA Under Secretary for Benefits 
notified the RO of this opinion.

A September 2000 letter from the veteran describes the 
history of his gastrointestinal symptoms, and is discussed 
below.

A review of the record shows that service-connection has been 
granted for the veteran's postoperative residuals of removal 
of ganglion from the left wrist, rated zero percent; and 
residuals of tonsillectomy, rated zero percent.


B.  Legal Analysis

1.  Dose Estimates

The DNA (now DTRA) estimated the veteran's radiation exposure 
as having an upper bound of 6.8 rem, with a 50-year internal 
dose to the colon of .15 rem.  Dr. Witcofski estimated the 
dose to be "as high as" 50 rem.  The Board notes the 
request from the representative in an informal hearing 
presentation dated in January 2000 for another remand of the 
case to the RO in order to obtain a dose estimate from an 
independent expert as provided in 38 C.F.R. § 3.311(a)(3) 
(2000), as requested by the Board in its September 1999 
remand.  The record, however, shows that the representative 
of the VA Under Secretary for Health has accepted, in the 
July 2000 opinion, the 50 rem dose estimate of the professor 
of radiation at Wake Forest University in the analysis of the 
veteran's case, considering the case under the worst case 
scenario in order to provide the most favorable opinion to 
the veteran.  Therefore the Board finds no need to remand 
this case to further reconcile the dose estimates.  Under the 
circumstances, the Board finds that there is no prejudice to 
the veteran in appellate consideration of the claim based on 
the evidence now of record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

2.  Duty to Assist

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection for 
radiation enteritis.  There is no identified evidence not 
accounted for and an examination has been performed with 
regard to the veteran's claim.  The veteran and his 
representative are aware of the type of evidence necessary to 
substantiate the claim; they have submitted expert opinions 
directly on point.  Although Dr. Kerr has indicated only 
surgery would provide a definitive diagnostic answer (Crohn's 
disease vs. radiation enteritis), VA does not ordinarily 
require invasive procedures to substantiate claims.  Hence, 
no further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. § 5103).  

3.  Service Connection

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a duodenal ulcer or calculi of the gall bladder become 
manifest to a degree of 10 percent within one year from date 
of termination of active service, it shall be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as the various cancers, 
listed at 38 U.S.C.A. § 1112(c)(2) (West 1991 & Supp. 2000), 
38 C.F.R. § 3.309(d) (2000) will be presumed to have been 
incurred in active service if the veteran participated in a 
"radiation risk activity" such as onsite participation in 
an atmospheric nuclear test.  Other "radiogenic" diseases, 
such as any form of cancer, listed at 38 C.F.R. § 3.311(b) 
found 5 years or more after service in an ionizing radiation 
exposed veteran may be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  Section 3.311(b) does not create or 
mandate a presumption of service connection, but a framework 
for the adjudication of service connection on a case-by-case 
basis.  Ramey v. Gober, 120 F. 3d 1239 (1997).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  In this case, the 
evidence does not show that the veteran engaged in combat 
with the enemy and the provisions of 38 U.S.C.A. § 1154(b) 
are not for application.

The veteran states that he had GI problems in service.  In 
his September 2000 letter, he states that within hours of the 
atomic test he became deathly ill along with a significant 
number of his co-participants.  About 20 days later his 
symptoms returned, with continuous vomiting and diarrhea 
lasting about 20 days.  At that point he was too weak to 
carry his back pack.  He recovered until about 1958, and has 
had continuous problems since then.

This history is contradicted by the service and post-service 
medical records.  The service medical records are negative 
for any GI symptoms, though treatment or evaluation for 
several other complaints is documented.  When examined for 
entrance, the veteran weighed 127 pounds; at separation, 165 
pounds.  On the medical history questionnaire at separation, 
he specifically denied having, or ever having had, stomach, 
liver, intestinal, gall bladder, or gall stone trouble, or 
frequent indigestion.  When examined by VA in 1978, the 
veteran gave no history of GI complaints, and specifically 
denied any ill effects from the atomic test, either at the 
time or later.  And Dr. Newman's report indicates the 
veteran's illness began in 1979.  The Board finds that the 
history the veteran now gives is less credible than, and 
therefore outweighed by, the other evidence.  The 
preponderance of the evidence is to the effect that his 
current chronic GI disability, diagnosed by Dr. Kerr as 
radiation enteritis, began in the late 1970s.

The post-service medical records show the initial 
manifestation of various GI problems, including duodenal 
ulcer and gall stones, many years after service.  These 
records do not link the veteran's GI problems to an incident 
of service, other than the reports linking them to exposure 
to ionizing radiation in service.  Nor do these records link 
the veteran's GI problems to a service-connected disability.  
Therefore, service connection is not warranted on the basis 
of incurrence or aggravation in service ("direct" service 
connection), presumption of service incurrence of a chronic 
disease-ulcer or gallstones-manifested to a compensable 
degree within one year after service ("presumptive" service 
connection), or causation or aggravation by a service-
connected disability ("secondary" service connection).

Nor does the evidence show the presence of a GI condition 
that is a "disease specific to radiation-exposed veterans" 
that may be service-connected on a presumptive basis under 
the provisions of 38 C.F.R. § 3.309(d).

Since there is competent evidence linking the veteran's GI 
problems to exposure to ionizing radiation in service, he is 
considered to have a "radiogenic" disease, and the 
provisions of 38 C.F.R. § 3.311 are for application.  Service 
connection may be granted for this "radiogenic" disease if 
the VA Under Secretary for Benefits determines that it is 
related to ionizing radiation exposure while in service or if 
it is otherwise linked medically to ionizing radiation 
exposure while in service.  

A review of the record shows that the additional development 
required for "radiogenic" diseases under 38 C.F.R. § 3.311, 
including forwarding of the case to the VA Under Secretary 
for Benefits to determine whether the veteran's GI problems 
resulted from exposure to ionizing radiation in service has 
been accomplished.  Representatives of the VA Under 
Secretaries for Benefits and Health have determined that 
based on the veteran's low level of exposure of ionizing 
radiation, using the worst case scenario with regard to the 
amount of his estimated dose exposure to ionizing radiation 
in service, it was unlikely that the veteran's GI problems 
could be attributed to radiation enteritis due to exposure to 
ionizing radiation in service.  

Nevertheless, a negative conclusion under the adjudicatory 
framework provided by 38 C.F.R. § 3.311 does not preclude a 
grant of service connection.  Section 3.311(f) provides that 
the determination of service connection will be made under 
the generally applicable provisions of 38 C.F.R. Part 3 
(Adjudication), which include § 3.303(d):  

Service connection may be granted for any 
disease diagnosed after discharge, when 
all the evidence, including that 
pertinent to service, establishes that 
the disease was incurred in service.

Thus, service connection may still be granted in this case if 
the opinions of Dr. Kerr and the 1995 VA examiner are given 
the same or greater weight than that given to the opinions of 
Dr. Mather, the representative of the VA Under Secretary for 
Health.  The conflicting opinions both have apparent merits, 
but for the following reasons the opinions of Dr. Mather are 
more persuasive.  First, the Mather opinions are based on 
consideration of the ongoing morbidity and mortality studies 
of radiation-exposed populations.  The studies are cited in 
the opinions.  The proposition that radiation enteritis is a 
consequence of high doses of radiation (thousands of rads) in 
a therapeutic context makes sense, and the Mather opinion was 
also informed by consultation with a radiation oncologist 
whose opinion was that 50 rem was too low a dose to cause 
radiation enteritis.  The Mather opinion also states that the 
x-ray changes would be more stable in radiation enteritis.

The opinion(s) of Dr. Kerr and the 1995 VA examiner appear to 
be based in part on the veteran's history of illness soon 
after the blast, and suffering similar symptoms chronically 
and progressively since then.  The Board specifically rejects 
that history, for the reasons given above.  The opinions are 
also based on observed chromosome damage.  The Mather opinion 
indicates that such damage is not specific for radiation 
damage.  The Kerr opinion, informed by consultation with the 
Director of the Cytogenics Laboratory, is not that the 
chromosomal abnormalities are known consequences of radiation 
or indicators of radiation damage, but rather that such 
abnormalities must indicate a high exposure to radiation 
because there is no other reasonable explanation.  This 
position is less persuasive because, first, the lack of an 
explanation does not mean that there is no explanation; and 
second, because the chromosomal abnormalities are said to 
prove radiation exposure, which is not the same as proving 
causation of the disease in question.

After consideration of all the evidence, the Board finds that 
the veteran did not have a chronic GI disability, including 
radiation enteritis, in service or for many years later, and 
that his current GI problems are not related to an incident 
of service, including exposure to ionizing radiation, or to a 
service-connected disability.  The preponderance of the 
evidence is against the claim for service connection for 
radiation enteritis, and the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application with 
regard to the claim.  VCAA, Pub. L. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (to be codified as amended at 38 C.F.R. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for radiation enteritis is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

